Citation Nr: 0901049	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition, to include as secondary to a service-connected 
fracture of the 4th and 5th metacarpals of the right hand.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a cervical strain for the time 
period prior to May 22, 2008.

3.  Entitlement to a disability rating greater than 20 
percent for residuals of a cervical strain since May 22, 
2008.

4.  Entitlement to a disability rating greater than 10 
percent for left lower extremity radiculopathy secondary to a 
lumbar disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
December 1992.  He has additional service in the U.S. Naval 
Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and March 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a September 2002 rating decision, the RO awarded a 20 
percent rating for residuals of lumbosacral strain with 
degenerative changes and disc disease effective to the date 
of claim; July 3, 2002.

In a March 2003 rating decision, the RO awarded a 10 percent 
rating for the service-connected cervical spine disability 
effective to the date of claim (December 20, 2002).  The RO 
also denied a claim of service connection for a right wrist 
condition.

In a rating decision dated June 2004, the RO granted service 
connection for left lower extremity radiculopathy as 
secondary to service-connected residuals of lumbar strain.  
The RO assigned an initial 10 percent rating effective 
September 23, 2002.

In a written statement received on June 29, 2004, the veteran 
withdrew from appeal the evaluation of the orthopedic 
manifestations of his lumbar spine disability, but continued 
his appeal with respect to the evaluation assigned for the 
neurologic manifestation of left lower extremity 
radiculopathy.

The veteran requested a videoconference hearing in his May 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in October 2006. Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In addition, the veteran submitted a notice of disagreement 
with various issues listed in a December 2005 rating 
decision.  However, the veteran did not perfect any of these 
appeals by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its August 2006 statement of the case.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Therefore, no 
other issues are in appellate status.

In March 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development and adjudication.

In a rating decision dated June 2008, the RO increased the 
evaluation for residuals of cervical strain to 20 percent 
effective May 22, 2008.  The Board has rephrased the cervical 
spine disability issue to reflect that a staged rating has 
been assigned.

In its March 2007 decision, the Board referred to the RO a 
newly raised claim of service connection for headaches as 
secondary to service-connected cervical spine disability for 
development and adjudication.  No action has been taken on 
this claim.  This issue is again referred to the RO for 
appropriate action.

The issue of service connection for right wrist disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the time period prior to April 18, 2008, the veteran 
manifested moderate cervical spondylosis with moderate 
limitation of motion, represented by approximately 35 degrees 
of forward flexion with a combined range of motion of 175 
degrees when considering the effects of functional impairment 
during flare-ups of disability.

2.  For the time period since April 18, 2008, the veteran's 
cervical spine disability has been manifested by severe 
limitation of motion.

3.  The veteran's left lower extremity radiculopathy symptoms 
are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.


CONCLUSIONS OF LAW

1.  For the time period prior to April 18, 2008, the criteria 
for a 20 percent rating for service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5290 (2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5237, 5242 
(2008).

2.  For the time period since April 18, 2008, the criteria 
for a 30 percent rating for service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
DCs 5003, 5290 (2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.71a, DCs 5003, 5237, 5242 (2008).

3.  The criteria for a rating greater than 10 percent for 
left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.25, 4.26, 4.71a, DC 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claims for an increased rating for lumbar spine 
disability in July 2002, and cervical spine disability in 
December 2002.  The applicable rating criteria for 
intervertebral disc disease (IVDS) were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  These changes were incorporated into subsequent 
changes to the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, which are 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's disabilities is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).

Under the provisions of DC 5290, in effect before 
September 26, 2003, a 10 percent rating was warranted for 
slight limitation of cervical spine motion.  A 20 percent 
rating was warranted for moderate limitation of cervical 
spine motion.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, was warranted for severe 
limitation of cervical spine motion.  38 C.F.R. § 4.71a, 
DC 5290 (2003).

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 10 percent rating was warranted for 
slight limitation of lumbar spine motion.  A 20 percent 
rating was warranted for moderate limitation of lumbar spine 
motion.  The highest rating allowable pursuant to this 
diagnostic code, 40 percent, was warranted for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating was assigned when there was characteristic pain on 
motion.  A 20 percent evaluation required evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, was 
warranted with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating IVDS.  
Under the former provisions of DC 5293, a noncompensable 
evaluation was assigned for post-operative, cured IVDS.  A 10 
percent rating required evidence of mild IVDS.  A 20 percent 
evaluation necessitated evidence of moderate IVDS with 
recurring attacks.  A 40 percent rating required evidence of 
IVDS which was severely disabling with recurring attacks and 
intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitated 
evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating IVDS were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for IVDS was changed from 
5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes: 

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during 
the past 12 months.  

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during 
the past 12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2. 

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated 
under the following general rating formula for diseases and 
injuries of the spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero to 
45 degrees, and left and right lateral rotation is zero to 
80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion is zero to 30 degrees, and 
left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2).  (See also 
Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports the allegation of the claimed symptom or disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Cervical strain

Historically, the veteran received in service treatment for a 
cervical strain.  An RO rating decision in May 1993 granted 
service connection for residuals of cervical strain, and 
assigned an initial noncompensable evaluation under DC 5299-
5290.

The veteran filed his claim for an increased rating in 
December 2002.  The Board observes that, during the appeal 
period, the RO has assigned staged ratings for the veteran's 
service-connected cervical spine disability representing a 
different degree of disability for separate periods of time.

In a March 2003 rating decision, the RO awarded a 10 percent 
rating for the service-connected cervical spine disability 
effective to the date of claim; December 20, 2002.

In a rating decision dated June 2008, the RO increased the 
evaluation for the service-connected cervical spine 
disability to 20 percent disabling effective May 22, 2008.

The Board, therefore, will carefully review the record to 
determine whether an increased severity of cervical spine 
disability is shown during the appeal period and, if so, when 
it is factually ascertainable that such an increase in 
severity is shown.

        i.  Time period prior to April 18, 2008

The veteran filed his claim for an increased rating in 
December 2002.  A November 2002 VA clinical record reflected 
the veteran's complaint of neck pain and stiffness.  Physical 
examination demonstrated decreased flexion, extension, and 
lateral rotation secondary to pain and stiffness.  However, 
the findings were not expressed in degrees of motion loss.  
An assessment of cervical pain with decreased range of motion 
was provided.

On VA examination in February 2003, the veteran complained of 
a dull, aching neck pain which worsened with range of motion.  
The pain awoke the veteran at night, and reached an 8/10 
level of severity during flare-ups.  The veteran described 
difficulty with neck extension, looking up, and turning his 
head fast.  He further reported radiation of pain into his 
left arm to his fingers.  

On examination, the cervical spine demonstrated forward 
flexion to 40 degrees, extension to 35 degrees, rotation to 
35 degrees bilaterally, and lateral bending to 30 degrees 
bilaterally.  No neurologic abnormalities were identified.  
X-ray examination showed mild to moderate degenerative 
changes in the subaxial cervical spine, worse at C4-5 and C5-
6.  The examiner offered a diagnosis of moderate cervical 
spondylosis.  The cervical spine strength was normal without 
fatigability, lack of endurance, incoordination or related 
spinal cord problems.  However, during flare-ups, the 
examiner estimated that the veteran's level of neck pain and 
motion loss likely worsened an additional 15 percent.

In pertinent part, VA clinical records show that the veteran 
underwent a neurologic consultation in November 2003.  The 
right upper extremity complaints of loss of strength and 
numbness were assessed as peripheral ulnar neuropathy (later 
confirmed as unrelated to cervical spine disability by the VA 
examiner in May 2008). 

The facts before the Board demonstrate that the veteran 
manifested moderate cervical spondylosis with an approximate 
limitation of motion to 35 degrees of flexion, 30 degrees of 
extension, 30 degrees of bilateral rotation, and 25 degrees 
of lateral bending bilaterally when functional impairment 
during flare-ups is considered (estimated as an additional 15 
percent degree of motion loss from examination findings by 
the February 2003 VA examiner).  This results in a combined 
175 degrees of cervical spine motion with a 50 degree motion 
loss in rotation.  

In the Board's opinion, such findings more nearly approximate 
the criteria for moderate limitation of cervical spine motion 
under DC 5290.  38 C.F.R. § 4.7.

However, prior to April 18, 2008, there is no evidence of 
severe limitation of motion, forward flexion of the cervical 
spine of 15 degrees or less, or ankylosis of the entire 
cervical spine so as to warrant the next higher 30 percent 
rating.  As indicated above, the Board has applied the 
provisions of 38 C.F.R. § 4.7 and the holding in Deluca in 
awarding the 20 percent rating.  Without consideration of 
such factors, the 20 percent rating could not be justified.  
There is no basis to further apply these provisions for a 
higher rating still.

The record also reflects that the veteran did not demonstrate 
any chronic neurologic manifestations of his cervical spine 
disability.  As noted above, the medical opinion of record 
indicates that the veteran's right ulnar neuropathy has no 
relationship to his service-connected cervical spine 
disability.  No chronic neurologic abnormality of the left 
upper extremity has been identified.  There is no lay or 
medical evidence which could support a finding of severe IVDS 
with recurring attacks and intermittent relief, and there are 
no instances of physician prescribed bed rest to treat IVDS.

Overall, the medical evidence and the veteran's own report of 
symptomatology does not indicate that an evaluation beyond 20 
percent is warranted for his service-connected cervical spine 
disability at any time prior to April 18, 2008.  The 
veteran's reports of cervical spine pain and limitations are 
deemed credible, and have been relied upon by the Board in 
assigning the 20 percent rating.  The medical evidence and 
clinical findings, however, outweigh the veteran's 
allegations for a higher rating still.  The benefit of the 
doubt doctrine has also been applied in the veteran's favor 
in assigning the 20 percent rating, but the preponderance of 
the evidence is against a rating in excess of 20 percent 
prior to April 18, 2008.

        ii.  Time period since April 18, 2008

On April 18, 2008, the veteran sought treatment in the VA 
clinical setting due to 10/10 cervical spine pain of one 
days' duration.  The veteran was started on treatment 
consisting of Tramadol and warm compresses.  However, no 
range of motion findings were reported.

On VA examination dated May 22, 2008, the veteran described a 
stabbing-sharp neck pain, 8/10 in severity, with nausea and 
headaches every few weeks which lasted from 2 to 5 days.  He 
also complained of pain radiation to his right upper 
extremity.  The veteran denied functional effects on work or 
activities of daily living, except the need to avoid sudden 
movements and lifting of heavy objects.  On examination, the 
neck demonstrated active flexion to 16 degrees with pain 
beginning at 15 degrees, active extension limited to 20 
degrees due to pain, right lateral bending limited to 19 
degrees due to pain, left lateral bending with pain beginning 
at 11 degrees, right rotation with pain beginning at 38 
degrees, and left rotation with pain beginning at 25 degrees.  
The examiner found no additional motion loss due to pain, 
fatigue, weakness, lack of endurance or incoordination 
following repetitive use.

The VA examination report in May 2008 demonstrated that the 
veteran had 16 degrees of cervical spine flexion with pain 
beginning at 15 degrees.  Motion in extension, lateral 
bending and rotation was also severely limited.  

On this record, the Board finds that the range of motion 
findings on the May 2008 VA examination show severe 
limitation of cervical spine motion.  As such, a 30 percent 
rating is warranted under DC 5290.

Based on the lay and medical evidence of record, the Board 
finds that the veteran's state of increased disability was 
reasonably shown to have been manifested during his April 18, 
2008 VA clinical consultation, wherein he reported 10/10 
cervical spine pain of one days' duration.  The failure of 
the VA clinician to provide range of motion findings should 
not provide a basis to deny the veteran's claim.  Thus, the 
Board extends this award to April 18, 2008.

The record also reflects that the veteran has not been shown 
to manifest any chronic neurologic manifestations of his 
cervical spine disability for any time during the appeal 
period.  There is no lay or medical evidence which could 
support a finding of pronounced IVDS of the cervical spine, 
and there are no instances of physician prescribed bed rest 
to treat IVDS.  The veteran's cervical spine complaints are 
credible and have been relied upon by the Board is assigning 
a higher rating and effective date of award.  However, the 
preponderance of the evidence is against a higher rating 
still.  38 U.S.C.A. § 5107(b).  The service and post-service 
medical record, as a whole, would clearly provide evidence 
against a higher evaluation. 

II.  Left lower extremity radiculopathy

Historically, the veteran received in service treatment for 
lumbar strain.  An RO rating decision dated May 1993 granted 
service connection for residuals of lumbar strain with 
degenerative changes, and assigned an initial noncompensable 
evaluation under DC 5295-5010.

The veteran filed his claim for an increased rating in July 
2002.  In pertinent part, a June 2002 magnetic resonance 
imaging (MRI) scan of the lumbar spine was conducted in the 
VA clinical setting to investigate the veteran's complaint of 
low back pain with radiculopathy.  The findings were 
significant for a small annular tear with minimal 
subligamentous disc protrusion at L3-4 slightly to the left 
of midline, and degenerative spondylosis at L4-5.

On VA examination on September 7, 2002, the veteran 
complained of weekly flare-ups of low back pain as well as 
radiation of pain down his left posterior leg into the bottom 
of his foot with numbness in his foot.  On physical 
examination, the veteran was noted to ambulate without 
difficulty.  There was 5/5 strength in the left lower 
extremity and mild point tenderness to palpation above the 
sacroiliac joint on the left side.  No neurologic 
abnormalities were identified.

A VA clinical consultation on September 18, 2002 was 
significant for findings of 3/5 strength of the left lower 
extremity, 1/5 strength with flexion extension, 1+ deep 
tendon reflexes, and normal gait.

In a rating decision dated September 2002, the RO increased 
the evaluation for residuals of lumbosacral strain with 
degenerative changes and disc disease to 20 percent disabling 
under DC 5293.  Notably, the veteran's left lower extremity 
radiculopathy symptoms provided a basis for the increased 
rating.

In pertinent part, VA clinical records show that the veteran 
underwent a neurologic consultation in November 2003.  The 
left lower extremity demonstrated 5/5 strength, normal bulk 
and tone, and a normal (nl) sensory examination.  An MRI 
examination in December 2003 showed mild degenerative 
findings without evidence of marked canal or foramen 
compromise.

On VA examination in January 2004, the veteran demonstrated 
severe loss of lumbar spine motion.  Neurologic examination 
was significant for some decreased pinprick sensation in a 
stocking-type distribution in the left lower extremity below 
the knee.  Deep tendon reflexes were 2+ in the knee and 
ankle.  Toes were downgoing with Babinski testing.  The 
examiner stated that the veteran's MRI findings provided no 
good explanation for a left-sided L5 radiculopathy which was 
nevertheless clinically demonstrated.

In March 2004, an EMG/NCV study was significant for mild 
prolonged distal latencies in the sensory nerves.

In April 2008, the veteran sought VA clinical treatment due 
to 10/10 lumbar spine pain of one days' duration.  The 
veteran indicated that his back pain was keeping him up at 
night, but he denied pain radiation or numbness in his feet.  
A physical therapy consultation in May 2008, however, 
included the veteran's report of "some" numbness and 
tingling in his left leg that was present all the time.  
Manual muscle test (MMT) was grossly 5/5, and light touch 
sensation was intact.

In a rating decision dated June 2004, the RO granted service 
connection for left lower extremity radiculopathy, secondary 
to service-connected residuals of lumbar strain, and assigned 
an initial 10 percent rating effective September 23, 2002.

In this case, the veteran has limited his appeal to the 
evaluation assigned for his left lower extremity 
radiculopathy, which pursuant to the regulatory change on 
September 23, 2002, may be separately rated from IVDS.

The Board finds that the veteran's left lower extremity 
radiculopathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  The Board is aware of VA clinical 
findings of reduced strength of the left lower extremity in 
September 2002.  However, VA examinations in September 2002 
and January 2004, as well as clinical evaluations in November 
2003 and May 2008, showed full motor strength of the left 
lower extremity.  The veteran has no gait abnormality and 
there is no evidence of muscle atrophy, atrophic changes, 
etc. indicative of more extensive neurologic involvement.  

It is important for the veteran to understand that many of 
the problems indicated are being compensated based on the 40 
percent evaluation for the back disorder.  Overall, regarding 
this one disability, the veteran's clinical findings are 
significant only for a sensory deficit which, during a VA 
clinical visitation in May 2008, the veteran self-described 
as "some" numbness and tingling.  At that time, light touch 
sensation was intact.  As indicated during an April 2008 
clinical visitation, this sensory deficit may not be 
chronically present.  In any event, the medical evidence 
overall demonstrates an incomplete paralysis of the sciatic 
nerve that is mild in degree.  As such, the criteria for a 
rating in excess of 10 percent have not been met for any time 
during the appeal period.  As the preponderance of the 
evidence is against the claim, the claim must be denied.

III.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities at issue on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's cervical spine and left lower 
extremity radiculopathy are encompassed in the assigned 
schedular ratings.

As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disabilities at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, the veteran did not receive proper pre-
adjudicatory VCAA notice for any of his claims.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

A post-adjudicatory RO letter in June 2004 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his increased rating claim for 
residuals of cervical strain.  The veteran was advised of the 
relative developmental duties under the VCAA, which included 
submitting evidence showing that this disability had 
increased in severity.  This evidence included a statement 
from his doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examination or tests.  The veteran could also 
submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability worsened.  

In March 2007, the Board remanded this case for corrective 
VCAA notice.  An April 2007 RO letter advised the veteran of 
the types of evidence and/or information deemed necessary to 
substantiate the cervical spine and left lower extremity 
disability claims.  The veteran was advised to submit 
evidence showing that his cervical spine and left lower 
extremity disabilities had increased in severity.  This 
evidence included statements from his doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examination or tests.  He 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disabilities had worsened.  
He was further advised that he could submit his own statement 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by his disabilities.

The veteran was further advised that his disability ratings 
were determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  
He was informed that evidence considered in determining his 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, he had not previously identified; recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  

Overall, the Board finds that the notices provided to the 
veteran, as a whole, substantially satisfy the content 
requirements of the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess, 19 Vet. App. 473 (2006); Vazquez-Flores, 22 Vet. 
App. 37 (2008).  Any timing deficiencies were cured with 
readjudication of the claims in the June 2008 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006)

With respect to Vazquez-Flores, the Board notes that symptoms 
such as pain, exacerbations of pain, range of motion loss, 
numbness, tingling, and functional impairment are capable of 
lay description.  The veteran has submitted statements to the 
record, by written statements and orally to VA examiners, 
regarding the nature, severity and duration of his symptoms.  
The veteran and his representative have not argued any 
prejudicial error regarding VCAA notice deficiency on any of 
his claims.  The Board is of the opinion, therefore, that no 
harmful notice error has occurred in this case and finds that 
adjudication of the claims at this time would not be 
prejudicial to the veteran. 

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, private medical records and VA clinical records.  
There are no outstanding requests to obtain any private 
medical records for which the veteran has identified and 
authorized VA to obtain on his behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his cervical and left lower extremity 
radiculopathy in February 2003, his left lower extremity 
radiculopathy in January 2004, and his cervical spine 
disability in May 2008.  These examination reports are 
supplemented by findings in the clinical setting.  As there 
is no lay or medical evidence suggesting an increased 
severity of symptoms capable of supporting an increased 
evaluation since his last VA examinations, there is no duty 
to provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing and relevant evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 20 percent rating for service-connected cervical spine 
disability is granted for the time period prior to April 18, 
2008.

A 30 percent rating for service-connected cervical spine 
disability is granted for the time period since April 18, 
2008.

A rating greater than 10 percent rating for left lower 
extremity radiculopathy is denied.


REMAND

The veteran primarily claims that he manifests a right wrist 
condition that is caused (or aggravated) by his service-
connected residuals of fracture of the 4th and 5th metacarpals 
of the right hand.  However, at the most recent VA 
examination in May 2008, the veteran represented to a VA 
examiner that his current symptoms of numbness of the 
fingers, due to ulnar neuropathy, first began during his 
active service.

Historically, the veteran incurred fractures of the 4th and 
5th metacarpals of the right hand in May 1984.  These 
fractures healed with a moderate volar angulation.  The 
veteran sought treatment for right hand pain in September 
1984, January 1985, July 1985, December 1991, and March 1992.  
However, the right hand demonstrated good strength and grip.  
No abnormality of the right wrist, or neurologic abnormality 
of the right upper extremity, was noted.

The veteran's initial VA examination in February 1993, as 
well as Naval Reserve examinations in November 1993, December 
1993 and September 1998, disclosed no abnormality of the 
right wrist, or neurologic abnormality of the right upper 
extremity.

In fact, the post-service medical evidence first reflects the 
veteran's treatment for right wrist symptoms in September 
2002.  At that time, examination revealed decreased wrist 
motion and a bony overgrowth on the 5th metacarpal of the 
right hand.  The examiner offered assessments of right hand 
deformity status post fracture, and right wrist deformity 
"probably secondary to injury."

A February 2003 VA examination report, which did not have 
benefit of review of the claims folder, concluded that it was 
"not more likely than not" that the veteran's wrist 
disability is related to service-connected activity.

The subsequent VA clinical records are significant for a May 
2003 VA clinical consultation wherein the veteran reported a 
boxer's fracture two-years previous.  The examiner provided 
an impression of numbness and weakness of the right hand 
secondary to boxers' fracture per history of the veteran.  In 
October 2004, an electromyography/nerve conduction velocity 
(EMG/NCV) study confirmed a diagnosis of right ulnar 
neuropathy.

After the Board remanded this case in March 2007, the veteran 
underwent a VA compensation and pension examination in May 
2008.  At this time, the veteran asserted that the numbness 
and weakness of his fingers began in 1985, related to a 
Boxer's fracture.  The examiner appeared to offer an 
assessment that the veteran's peripheral neuropathy in the 
ulnar area of the right hand was due to the veteran's Boxer's 
fracture.

As reflected above, the veteran has now changed his 
allegations by reporting the onset of ulnar neuropathy in 
service, which does not appear consistent with the 
evidentiary record.  However, there are assessments by VA 
examiners that the veteran's current symptoms are related to 
a Boxer's fracture, which may or may not refer to the 
service-connected residuals of fractures the 4th and 5th 
metacarpals of the right hand.

The Board finds that the conflicting lay and medical evidence 
of record must be reconciled prior to any further 
adjudication by the Board.  Therefore, the Board finds that 
additional VA examination, based upon review of the claims 
folder, should be afforded to the veteran to determine the 
nature and probable etiology of his right wrist disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment for right wrist disability at 
the Tampa, VA Medical Center (VAMC) since 
June 2008.

2.  After completion of the above, 
schedule the veteran for VA examination to 
determine the nature and probable etiology 
of his right wrist disability.  The claims 
folder must be made available to the 
examiner for review.  

Following examination, the examiner is 
requested to provide diagnoses for all 
currently manifested disabilities of the 
right wrist, and provide opinion as to 
whether it is at least as likely as not 
that any of the currently present right 
wrist disorders first manifested in 
service, is causally related to injury or 
disease during service from July 1983 to 
December 1992 and/or is caused or 
aggravated beyond the normal progression 
of the disorder by service-connected 
residuals of fractures the 4th and 5th 
metacarpals of the right hand.

In providing opinion, the examiner is 
requested to discuss the significance of 
the in-service fracture of the 4th and 5th 
metacarpals of the right hand; the first 
documented treatment for right wrist 
symptoms in September 2002; the September 
2002 VA clinician assessment of right 
wrist deformity "probably secondary to 
injury"; the February 2003 VA examination 
report conclusion that it is "not more 
likely than not" that the veteran's wrist 
disability is related to service-connected 
activity; the October 2004 EMG/NCV 
findings of right ulnar neuropathy; and 
the veteran's report of a Boxer's fracture 
occurring in either 1985 and/or 2001.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


